Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group (Invention) I, claims 1-8 in the reply filed on 29 November 2021 is acknowledged.  The traversal is on the ground(s) that all groups of claims are sufficiently related to each other that an undue burden would not be placed upon the examiner.  This is not found persuasive because the election requirement already explains the burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 November 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
F to describe the height of the finish.  The outer surface of the finish therefore extends along all of the surfaces of the finish including the outer surfaces of threads, gripper groove, tamper lip, tamper band recess, gripper pads and the surfaces where none of these elements are present.  Certain surfaces of the finish are raised or recessed in the radial direction in relation to other surfaces of the finish.
Claim 1, line 9 states “a tamper lip extending from the outer surface of the finish.”  This limitation is understood insofar as there is a tamper lip 40 that extends from other surfaces of the finish’s outer surface and there is no direction of extension being claimed.  Claim 1 is definite.
Claims 3-4 all strive to claim an extension direction to which an element extends.  Claims 3-4 are indefinite.  For example, claim 3, lines 1-2 state “the gripper groove is recessed inward from the outer surface of the finish.”  Claim 3 is indefinite because it doesn’t identify from which part of the outer surface of the finish the gripper groove extends inward.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penny (US 2010/0270256) in view of Conti (US 4461392).
Penny discloses a polymeric container comprising; a base; a body extending from the base; and a finish defining an opening through which a product can pass into, and out of, an internal volume of the container defined at least in part by the body; finish threads at an outer surface of the finish that are configured to cooperate with closure threads of a closure to secure the closure to the finish.  Penny fails to teach the same finish configuration as the invention.  Conti discloses a threaded plastic bottle cap and plastic container or bottle finish made for the bottle cap, the finish is devoid of a support flange; the finish comprises finish threads, a tamper lip extending from the outer surface of the finish, the tamper lip configured to cooperate with a tamper band of the closure, during blow molding of the polymeric container from a preform the preform is supported by the tamper lip; a recess below the tamper lip that retains the tamper band below the tamper lip when the closure is removed from cooperation with the finish; and a gripper groove between the finish threads (the threads are raised or extend outwardly in a radial direction while the space between the threads forms a groove recessed or extending radially inward of the raised threads), the gripper groove configured to cooperate with a gripper for grasping the finish.  Figure 2 of Conti is marked on next page to identify the respective parts of Conti.

    PNG
    media_image1.png
    1056
    721
    media_image1.png
    Greyscale




It would have been obvious by simple substitution to a person having ordinary skill in the art at the time the invention was filed to modify the finish of Penny to be configured as taught by the teachings of Conti.  The substitution of cap and finish of Penny to the cap and finish of Conti being motivated by the sealing flange arrangement and ability of the cap and finish to handle axial and radial forces developed when sealing flanges are deformed during assembly.
	Claim 1 has several functional limitations expressing the intended use of the finish with a cap or closure or manufacturing equipment.  In line 6-7 of claim 1, “configured to cooperate with closure threads,” in line 10, “configured to cooperate with a tamper band,” and in line 15, “configured to cooperate with a gripper.”  These functional limitation are treated differently than structural limitations.  The structure of the finish is capable of performing the functions stated.  Additionally, “retains the tamper band below the tamper lip” as stated in lines 12 and 13 of claim 1 is treated as a functional limitation.  The structure of the finish is capable of performing this function.
	Re claim 2, the gripper groove is between an upper thread portion and a lower thread portion.
	Re claim 3-4, the gripper groove is recessed inward of the outer surface of the finish at the outwardly extending finish threads.
Re claim 5, the gripper groove is configured to cooperate with a gripper and the curved edge of the gripper.
	Re claim 6, the cap of Conti is a 28 mm cap.  The finish is configured to accept a closure that has a diameter of 18mm to 43 mm.
	Re claim 7, the tamper lip is configured to be engaged to support the preform.
	Re claim 8, the gripper pad extends entirely or annularly around the finish.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733